Exhibit 10.1 PURCHASE AND ROYALTY AGREEMENT Between: Green Energy Fields, Inc., a Nevada corporation, whose address is 3266 W. Galveston #101, Apache Junction, Arizona 85120, telephone number (480) 288-6530, facsimile number (480) 288-6532 (hereinafter, the "Purchaser"), -and- NPX Metals, Inc., a Nevada corporation, whose address is 3266 W. Galveston #101, Apache Junction, Arizona 85120, telephone number (480) 288-6530, facsimile number (480) 288-6532 (hereinafter, the "Vendor"), WHEREAS the Vendor is the legal and beneficial owner of a 100% interest in those certain 86 unpatented lode mining claims, located in Mohave county, Arizona, set out in Appendix A attached hereto (the "Claims"), subject only to the royalty interest ("First Royalty") as set forth in that Purchase and Royalty Agreement dated March 10, 2010 attached hereto as Appendix D (the "First Royalty Agreement" attached), and otherwise free and clear of all encumbrances, liens or charges; AND WHEREAS the Purchaser wishes to purchase the Claims under the following conditions: 1. The Purchaser agrees to pay and grant to the Vendor the following: (a) US $65,000.00 on the earlier of 4-26-10and the date that is the date of signing of a letter of intent between the Purchaser and a corporation whose securities are listed for trading on a recognized stock exchange (a "Pubco") regarding the vending or the optioning of the Claims to Pubco. (b) If the Purchaser transfers the Claims to a Pubco (a "Transaction"), Purchaser shall cause the Pubco entity to grant, subject to receipt of all requisite regulatory approvals, 200,000 common shares in the capital stock of such Pubco to the Vendor. 2. Upon payment and grant of all monies and shares as specified in Paragraph 1, the Vendor gives and grants to the Purchaser an undivided 100% right, title and interest in and to the Claims, subject only to the First Royalty and the Second Royalty (defined below). 3.
